Kerwin, J.
Several errors assigned involve tbe question of tbe sufficiency of tbe evidence to support tbe verdict. Tbe argument is made by counsel for appellant that there was not sufficient proof of tbe representations nor that the plaintiff relied upon them. We do not regard it necessary to spend any time upon this point, because, after careful examination of the testimony, we are satisfied that there is abundance of evi-*506deuce to support the verdict as to tbe question of making the representations and the reliance upon them by plaintiff. It. appears that a fraternal relation existed between plaintiff and defendant, they being members of the same lodge, and that plaintiff reposed special confidence in the defendant, and, as-the evidence shows, was very largely influenced in the matter' of making the investment in consequence of such relation and, reliance which he placed upon the statements made by defendant in consequence of such relation.
Errors respecting the refusal of the court to change answers of the jury to questions of the special verdict also involve the-sufficiency of the evidence, and upon this point it is only necessary to say that we are convinced the questions of the special-verdict assailed axe fully supported by the evidence.
Another error assigned covers the defendant’s motion for a new trial upon the ground, in addition to those heretofore-stated, that the complaint does not state facts sufficient to constitute a cause of action; that the special verdict is insufficient ; that the court erred in its charge to the jury; and that the verdict is contrary to the law and the evidence. The want of sufficient evidence to support the verdict seems to be appellant’s principal contention for reversal. The verdict covers-the issuable facts in the case, is sufficient in form, and supported by the evidence. We find no error in the charge.
The complaint clearly contains all the allegations essential to make a good complaint for damages for fraud. But it is-argued it contains no allegation of damages. The facts are set up in the complaint, and it is averred that the plaintiff has been damaged by the defendant and deceived by him by reason of the false and fraudulent statements in the sum of $4,000, and that the defendant became indebted to plaintiff in that sum, and that said sum is due and owing, with interest, and demands judgment for $4,000. It is insisted that there is no proof that the stock purchased by plaintiff through the fraud of defendant was not of value. Upon this point the *507evidence is conflicting, and the finding of the jury as to the-amount of the damage is conclusive upon this point. We find no error in the record and think the judgment below right.
By the Court. — The judgment of the court below is affirmed.